Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This action is in response to applicant’s Reply to Pre-Interview First Office Action of 23 March 2022. Claims 1-18 are pending and have been considered as follows. 
The Proposed Amendments filed with the Reply under 37 CFR 1.111 are entered. 

Drawings 
The drawing objection presented in the Pre-Interview First Office Action of 15 March 2022 was not addressed by the proposed amendments/arguments. As such, applicant is required to submit corrected to overcome the drawing objections presented in the Pre-Interview First Office Action of 15 March 2022.

Allowable Subject Matter
Claims 1-18 are pending and allowed.
	The following is an examiner’s statement of reasons for allowance: 
	Nygaard (US2020/0050536 A1) teaches testing software for operating an autonomous vehicle. Specifically, a first simulation may be run using log data and the software to control a first simulated vehicle. During this, one or more characteristics of the simulated vehicle may be compared with one or more characteristics of a vehicle from the log data. The comparison may be used to determine a divergence point for starting a timer. In addition, a second simulation may be run using the log data and the software to control a second simulated vehicle. The divergence point may be used to determine a handover time to allow the software to take control of the second simulated vehicle. Whether the software is able to continue through the first simulation before the timer expires without a particular type of event occurring and / or the second simulation without the particular type of event occurring is determined. 
	Further, Hummelshøj (US20190228118 A1) teaches systems and methods related to identifying human-based perception techniques for analyzing a driving scene. In one embodiment, a method includes generating the driving scene as a simulated environment of a vehicle. The method includes modifying the simulated environment according to a visualization algorithm that approximates a machine vision technique to transform the simulated environment into a modified environment with redacted information in comparison to the simulated environment. The method includes displaying the modified environment on an electronic display to an operator to assess how the operator perceives the modified environment when operating the vehicle.
	
	In regards to independent claim 1, Nygaard and Hummelshøj taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
	 
	receiving from an autonomous vehicle system a first data stream that comprises event information from one or more vehicle event log files that corresponds to the event, wherein the event information comprises the following obtained by one or more sensors of the autonomous vehicle during occurrence of the event: 
		first perception information, 
		first pose information, and 
		first control information: 
	receiving from a vehicle dynamic model a second data stream that comprises synthetic event information that corresponds to the event, wherein the synthetic event information is generated by a simulation that simulates operation of the autonomous vehicle in a virtual environment, wherein the synthetic information comprises the following: 
		second pose information, and 
		second control information; 
	operating in a pure log execution stage by: 
		using at least a portion of the first perception information in a new simulation of the autonomous vehicle, 
		using at least a portion of the first pose information in the new simulation, and 
		using at least a portion of the first control information in the new simulation: 
	detecting a switch point indicating a point where the first perception information begins to diverge from the received synthetic perception data; 
	upon detection of the switch point, operating in a play-forward execution stage by: 
		using at least a portion of the first perception information into the new simulation, 
		using at least a portion of the second pose information in the new simulation, and 
		using at least a portion of the second control information in the new simulation; and 
		causing the new simulation to be executed.
		(emphasis added)


	Claim 10 contains similar limitations drawn to a corresponding system of claim 1 and is therefore allowable for similar reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./         Examiner, Art Unit 3666           

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666